DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-20, filed 6/21/2022, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Su et al. in view of Reynolds et al., and in further view of Bhat et al.
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (U.S. Patent Publication Number 2019/0181688) in view of Reynolds et al. (U.S. Patent Publication Number 2015/0229133) and in further view of Bhat et al. (U.S. Patent Publication Number 2020/0071656).
Regarding Claim 1:
Su et al. discloses an internet of things (IoT) wireless power transfer sensor (Fig. 3, client device 300 and its related discussion; see, for example, paragraphs 0003, 0023, etc.), comprising: a sensor circuit, comprising an energy converting and storage unit, a control/modulation unit (Fig. 3, power combiner and storage unit 330 and controller 340 of client device 300, and their related discussion; see, for example, paragraphs 0044-0047, 0057-0061, etc.), a group of energy harvesting antennas, connected to the energy converting and storage unit, the energy harvesting antennas receives the scanning signal in order to charge the energy converting and storage unit via the scanning signal (Fig. 3, antennas 301, 302, transceivers 310 and 311, energy harvesters 315 and 316, power combiner and storage unit 330, and their related discussion; see, for example, paragraphs 0044-0050, 0059-0062, etc. which disclose the antennas receiving a paging signal including one or more RF pulses, which are converted into a power to power the client device via power combiner and storage unit 330); wherein when the power storage level of the energy converting and storage unit reaches the first threshold, the control/modulation unit transmit a device information to the external device (Fig. 3, power combiner and storage unit 330, controller 340, communications SW module 352, etc. and their related discussion; see, for example, paragraphs 0021, 0024, 0041, 0058, 0064, etc. which discloses communicating data, from the client device, including data associated with the power combiner and storage unit being at a low level, i.e. a level less than a threshold). While Su contemplates determining a location of a client device (see Fig. 5, step 510 for example), Su fails to teach a group of retrodirective searching antennas to detect an energy of a scanning signal of an external device and reflect the scanning signal.
However, Reynolds et al. discloses a wireless power transfer sensor, comprising: a switching unit (Fig. 9, backscatter device with switch as shown for modulation); a group of retrodirective searching antennas (Fig.’s 4B and 9, elements 465 and their related discussion), connected to the switching unit (Fig. 9, switch as shown), wherein when the switching unit is in on-state, the retrodirective searching antennas detect an energy of a scanning signal of an external device having a beamforming function and reflect the scanning signal to a direction of the external device, whereby the external device receives a reflected signal in order to obtain a direction of location of the IoT wireless power sensor (Fig.’s 4B and 9, elements 465, active transmitter/receiver systems 470, element 480, etc., and their related discussion; see, for example, paragraphs 0005-0006, 0069-0070, 0075, 0077-0078, 0084, 0089, 0100, 0134, etc. which discloses a device may receive RF signals broadcasted from a transmitter, as well as device information, such as a device’s location, may be communicated from the device via backscatter techniques); and wherein the control/modulation unit controls the switching unit to be consecutively switched between on-state and off-state so as to transmit device information in a back-scattered way to the external device (Fig.’s 4B and 9, elements 465, power storage and power monitoring 460, active transmitter/receiver systems 470, element 480, etc., and their related discussion; see, for example, paragraphs 0004-0006, 0005-0006, 0068-0070, 0072, 0075-0078, 0084, 0089, 0100, 0134, etc. which disclose a controller of a transmitter will receive power information from a device via analysis of a backscatter signal, which may be a variety of backscatter modulation types to be carried out by the device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Su to incorporate a group of retrodirective antennas to reflect a scanning signal, as taught within Reynolds, to implement communications protocols which have low energy requirements as well as low complexity of deployment. Furthermore, while Modified Su discloses a power storage level of the energy converting and storage unit, as well as a respective first threshold, Modified Su fails to explicitly teach, wherein when the power storage level of the energy converting and storage unit is less than the first threshold value, the sensor circuit is out of power.
However, Bhat et al. discloses a group of energy harvesting antennas, connected to the energy converting and storage unit (Fig. 4, sensor 400 comprising energy harvesting unit 402, power converter 406, energy storage unit 404, etc., and their related discussion; see, for example, paragraphs 0035, 0041, 0054-0058, etc.), wherein when a power storage level of the energy converting and storage unit is less than a first threshold value, the energy harvesting antennas receives the signal in order to charge the energy converting and storage unit (Figs. 4-5, sensor 400 comprising energy harvesting unit 402, power converter 406, energy storage unit 404, etc., steps 512, 514, 518, 520, etc., and their related discussion; see, for example, paragraphs 0035, 0041, 0054-0058, 0067-0069, etc.), wherein when the power storage level of the energy converting and storage unit is less than the first threshold value, the sensor circuit is out of power (Figs. 4-5, sensor 400 comprising energy harvesting unit 402, power converter 406, energy storage unit 404, etc., steps 512, 514, 518, 520, etc., and their related discussion; see, for example, paragraphs 0035, 0041, 0054-0058, 0067-0069, etc. which disclose the threshold level is indicative of inadequate power, further indicating the sensor as being energy deficient and unable to power itself and enable a self-sustaining sensor operation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Su to select a threshold value associated with a storage unit being indicative of the sensor circuit being out of power, as taught within Bhat, to identify and appropriately select a sensor which may be unable to power itself or operate as intended, thereby establishing priority to the most energy deficient sensors of the system.
Regarding Claim 2:
Modified Su teaches the limitations of the preceding claim 1. Modified Su, in further view of Su, discloses wherein the device information comprises an identification code (Fig. 3, controller 340, communications SW module 352, etc. and their related discussion; see, for example, paragraphs 0007, 0026-0027, 0035, etc. which discloses communicating target ID which may be associated with or used to identify a client device or group of client devices).
Regarding Claim 3:
Modified Su teaches the limitations of the preceding claim 1. Modified Su, in further view of Reynolds, discloses wherein when the device information is transmitted to the external device, the switching unit is switched to off-state, whereby the retrodirective searching antennas receive the energy of the scanning signal in order to charge the energy converting and storage unit (Fig.’s 4B and 9, elements 465, active transmitter/receiver systems 470, element 480, etc., and their related discussion; see, for example, paragraphs 0005-0006, 0058, 0075, etc. which disclose a device may receive RF signals broadcasted from a transmitter, and harvest energy received from the transmitters to complement or charge a local power source).
Regarding Claim 4:
Modified Su teaches the limitations of the preceding claim 1. Modified Su, in further view of Su, discloses wherein the sensor circuit further comprises a power conversion module and a voltage transformation module, wherein the power conversion module converts the scanning signal into a power signal and the energy converting and storage unit is charged by the power signal via the voltage transformation module (Fig. 3, adaptive matching 313 and 314, energy harvesters 315 and 316, power combiner and storage unit 330, controller 340, and their related discussion; see, for example, paragraphs 0045-0048, etc.).
Regarding Claim 6:
Modified Su teaches the limitations of the preceding claim 4. Modified Su further discloses wherein when the power storage level of the power storage unit reaches the first threshold value, the control/modulation unit detects a verification code transmitted from the external device and controls the switching unit to be consecutively switched between on-state and off-state so as to transmit the device information in the back-scattered way to the external device after the control/modulation unit confirms that the external device matches the IoT wireless power sensor (Su: Fig. 3, controller 340, communications SW module 352, etc. and their related discussion; see, for example, paragraphs 0007, 0026-0027, 0035, etc. Reynolds: Fig.’s 4B and 9, elements 465, active transmitter/receiver systems 470, element 480, etc., and their related discussion; see, for example, paragraphs 0005-0006, 0058, 0075, etc.).
Regarding Claim 7:
Modified Su teaches the limitations of the preceding claim 4. Modified Su, in further view of Su, discloses wherein the sensor circuit further comprises a power management module and a power storage module (Fig. 3, client device 300, controller 340, power combiner and storage unit 330, memory 350, power combiner control SW 353, etc. and their related discussion; see, for example, paragraphs 0044-0047, 0052, 0057-0061, etc.), wherein when the power storage level of the energy converting and storage unit reaches a second threshold value, the power conversion module turns on the power management module, whereby the power conversion module charges the power storage module via the power management module (Fig. 3, client device 300, controller 340, power combiner and storage unit 330, memory 350, energy harvesters 315 and 316, power combiner control SW 353, etc. and their related discussion; see, for example, paragraphs 0021, 0024, 0041, 0044-0047, 0053, 0057-0061, 0064, etc.).
Regarding Claim 9:
Modified Su teaches the limitations of the preceding claim 7. Modified Su, in further view of Su, discloses wherein the device information further comprises one or more of a power storage state of the power storage module, a security code and a sensor input/output state (Fig. 3, controller 340, power combiner control SW 353, power combiner and storage unit 330, etc., and their related discussion; see, for example, paragraphs 0052, 0057-0059, etc. See also Reynolds: Fig.’s 4B and 9, elements 465, power storage and power monitoring 460, active transmitter/receiver systems 470, element 480, etc., and their related discussion; see, for example, paragraphs 0004-0006, 0005-0006, 0068-0070, 0072, 0075-0078, 0084, 0089, 0100, 0134, etc. which disclose a controller of a transmitter will receive power information, indicating a current power level of a device, from the device via analysis of a backscatter signal).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (U.S. Patent Publication Number 2019/0181688) in view of Reynolds et al. (U.S. Patent Publication Number 2015/0229133) in view of Bhat et al. (U.S. Patent Publication Number 2020/0071656) and in further view of Pforr (U.S. Patent Publication Number 2020/0212714).
Regarding Claim 5:
Modified Su teaches the limitations of the preceding claim 4. While Modified Su discloses a voltage transformation module, Modified Su fails to teach the voltage transformation module comprises a plurality of transformers.
However, Pforr et al. discloses wherein the voltage transformation module comprises a plurality of transformers having different transformation ratios, wherein when the energy and converting and storage unit is out of power, the power conversion module automatically selects one of the transformers to convert an input voltage into a predetermined voltage corresponding to the transformer selected in order to charge the energy converting and storage unit (see, for example, paragraphs 0009, 0022, 0068, etc. which disclose the provision of transformer circuits of differing transformer ratios for being selected to generate a desired output voltage). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Su to incorporate a plurality of transformers within the voltage transformation module, as taught within Pforr, to increase the system flexibility by allowing for the selection of a desired transformation ratio dependent upon the systems needs.
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (U.S. Patent Publication Number 2019/0181688) in view of Reynolds et al. (U.S. Patent Publication Number 2015/0229133) in view of Bhat et al. (U.S. Patent Publication Number 2020/0071656) and in further view of Song et al. (U.S. Patent Publication Number 2012/0256492).
Regarding Claim 8:
Modified Su teaches the limitations of the preceding claim 7. While Modified Su discloses wherein the power storage module is a rechargeable battery, Modified Su fails to teach the power storage module is a supercapacitor or a micro rechargeable battery.
However, Song et al. discloses wherein the power storage module is a supercapacitor or a micro rechargeable battery (Fig.’s 1-1a, super capacitor 106 and its related discussion; see, for example, Abstract, paragraphs 0005, 0056-0059, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Su to select a supercapacitor or micro rechargeable battery, as taught within Song, to utilize a power storage module with a relatively long life cycle and high energy density.
Regarding Claim 10:
Modified Su teaches the limitations of the preceding claim 7. Modified Su discloses a communication module and a communication antenna, wherein when a power storage level of the power storage module reaches a target value, the power management module turns on the communication module and the communication module enters a communication mode in order to communicate, wherein when the communication module is turned on, the switching unit is switched to off-state, whereby the retrodirective searching antennas receives the energy of the scanning signal so as to charge the power storage module (Su: Fig. 3, power combiner and storage unit 330, controller 340, communications SW module 352, etc. and their related discussion; see, for example, paragraphs 0021, 0024, 0041, 0058, 0064, etc. which discloses communicating data, from the client device, including data associated with the power combiner and storage unit being at a low level, i.e. a level less than a threshold. Reynolds: Fig.’s 4B and 9, elements 465, active transmitter/receiver systems 470, element 480, etc., and their related discussion; see, for example, paragraphs 0005-0006, 0058, 0075, etc.). While Modified Su discloses communication as discussed, Modified Su fails to teach a communication module and a communication antenna enter a communication mode in order to communicate with other IoT power transfer sensors.
However, Song et al. discloses a communication module and a communication antenna (Fig.’s 1a and 4, communication antenna 114, sensor node 410 comprising processor 412, wireless tx/rx 414, power switch 126, etc., and their related discussion; see, for example, paragraphs 0061-0065, 0093-0094), wherein the power management module turns on the communication module and the communication module enters a communication mode in order to communicate with other IoT power transfer sensors via the communication antenna (Fig.’s 1a and 4, communication antenna 114, sensor node 410 comprising processor 412, wireless tx/rx 414, power switch 126, etc., and their related discussion; see, for example, paragraphs 0061-0065, 0071, 0093-0094, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Su to communicate with a plurality of IoT power transfer sensors, as taught within Song, to establish a communication protocol within a wireless sensor network thereby allowing for minimal human interaction and further establishing an energy-efficient sensor network with self-organizing capabilities.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836